Case 1:20-cv-23114-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 1 of 8



 Harvey c.Brooks,III                                                      sFjj-Eo By            n .c.
 637xorth w est99* Terr.
 coralsprings,FI- 33071
 321-243-6312,hcbrooksgattnet                                                   JtJL 28 2020
                                                                                ctlïktltlllytt'E
                                                                                sE5oh-,uA.,,,,,Ji
                        IN THE UNITED STATES DISTRICT CO URT
                       FO R TH E SO U TH ER N DISTR ICT O F FLO R IDA
                            W ilkie D.Ferguson,Jr.U .S.C ourthouse
                                    400 N orth M iam iAvenue
                                       M iam i,FL 33128


 H AR V EY C .BR O O K S,111,
                                               @
                                               *

        Plaintiff

                                                   C ivilA ction N o.TB A

 R obertW ilkie,Jr,Secretary,                  :
 U.S.Departm entofV eterans M fairs,
       D efendant.                                 Bench Decision R equested
                                              :

                                        C O M PLA IN T

                                PRELIM INA R Y STA TEM EN T

        Thisisan employment-related action forviolationsofthePlaintiffscivilrightsand other

 rightsgrantedundertheCivilRightsActof1964,asamended,42U.S.C.j2000eetseq.(tt-
                                                                            ritle
 VlI''),Family MedicalLeaveAct(FM LA),and RehabilitationActof1973. Plaintiffalleges
 thathewasdeniedaremsonableaccommodation(telework),wasnotselectedto aGS-12
 position,wascotmseled,wasissued aLetterofReprimand;and hisrequestforFM LA was

 delayed based on hisrace,disability,and priorprotected EEO activities.

                                JURISDICTION A N D V EN UE




                                               1
Case 1:20-cv-23114-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 2 of 8



               ThisCourthasjurisdictionptlrsllantto29U.S.C.j701,RehabilitationActof
 1973;28U.S.C.jj1331,CivilRightsActof1964,TitleV1I;andFamilyM edicalLeaveAct.
        2.     Theunlawfulemploymentpracticesalleged below werecomm itted and/or

 executedbysupervisorypersolmeloftheDepartmentofVeteransAffairsCltheemployer').
 Theclaim sarise from eventsthattook placein 2017 tllrough thepresent,from wherePlaintiff

 wasemployedand wœsdiscriminated againstbmsed on hisrace,disability,and forhispriorEEO

 activities. Accordingly,venue liesin theUnited StatesDistrictCourtforthe Southern District

 of Florida.

                                           PA RTIES

               TheprosePlaintië HarveyC.Brooks,111,isalzadultindividualwhohasa
 mailing addressof637 North W est99th Terr.CoralSprings, FL with zip code33071. Hisemail

 is:hcbrooks@att.net.
        4.     A tallrelevanttim e,Plaintiffw asan Infonnation Technology Specialist,G S-

 2210-11.

               The Defendant,RobertW ilkie,Jr.,isSecretary ofthe Depm m entofVeterans

 Affairs,which isheadquartered at810 VermontAvenue,N W ,Room 1000,W ashingtonsDC

 20420-0001.

        6.     A tal1relevanttim e,David Sargentw as A ssistnntA rea M anager,Plaintifrsfirst

 levelsupenisorat 1201 N W 16thSt.M iam i,yxc gg ja5.

               Ata11relevanttim e,Anthony Brooks,no relations to Plaintiff,w as A rea M anager,

 Plaintifrs second levelsupervisoratthe facility cited above.




                                               2
Case 1:20-cv-23114-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 3 of 8



        8.      The Departm entofVeteransAFairsengagesin comm erceforthepurposesof

Rehabilitation Act,TitleV1I,and FI
                                 M LA and qualifiesasan employerwithin the meaning ofthe

 statute and regulationsatissue in thiscase.

                                   STATEM ENT OF FACTS
               Since2007 Plaintiffhasbeen em ployed by theDepartmentofVeteransAffairsasIT

        Specialist,GS-I1.

               Plaintiffisan African-American.

        Plaint# 'sDisability
        13.      In 1995PlaintiF wasdiagnosed with Arlxiety.

        14. In2011PlaintiffwasdiagnosedwithAdjustmentDisorder.
        15.      In 201l Plaintiffw asdiagnosed w ith PTSD .

        16. Duetoimpairmentsidentifiedabove,Plaintitrsmajorlifeactivitiesareinterfered
 asfollows:tmableto concentrate,overwhelm ed,unableto driveavehicleintraffk congestion,

 unable to be in a room w ith a large group ofpeople.

        Plaint# 'sPriorProtectedActivities
                 Plaintiffhad filed EEO com plainantsin 2009,2010,2013,2014,2016asfollows:

 2001-0546-2009103977,2001-0005-2010101064,2001-0005-2013103113,2001-0005-

 2014103289,2001-0005-2016100845.
         18.     David Sargent,AssistantAreaM anager,becameaw are ofPlaintiff'spriorEEO

 com plaints since 2013.
                 Anthony Brooks,AreaM anager,wasnam ed astheresponsiblem anagement

 officialin Plaintiff's2016 EEO com plaint.
Case 1:20-cv-23114-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 4 of 8



       20.     On February 13,2018 Plaintifffiled a formalEEO complaint:20DR-0005-

2018102116.
        21.    OnSeptember6,2018PlaintifffiledaformalEEO complaint(20DR-0005-

2018105587$
        22.    On June 12,2019PlaintifffiledaformalEEO complaint(20DR-0005-

2019103614).
ThePlaintiffallegesthatbased on hisrace(African-American),disability(PTSD,anxiety)
and hispriorproteded EEO activities,hew asdiscrim inated and retaliated againstas

 follow s:
               Since October25,2017 to present,Plaintifpsrequestforreasonable

 accommodation(full-timetelework)wasdeniedbyDavid SargentaAssistantAreamanager.
        24.    On August2,2018Anthony Brooks,AreaM anager,issuedPlaintiffa Letterof

 Reprim and fordisrupting the work environm entand im proper use ofgovernm entequipm ent.

               On Novem ber5,2018 David Sargentand Anthony Brooksdenied Plaintiffs

 requestto attend the virtualSecurity Plustraining.

        26.    OnM arch27,2019AnthonyBrooks(norelations),AreaM anager,verbally
 counseled

        27.    OnoraboutApril23,2019,PlaintiffwasnotselectedfortheIT Specialist(GS-
 12)position(vacancyannouncementNo:CASB-10439113-19-ALV).
        28.    Plaintiff'sApril29,2019requestforFM LA leavewasdelayed and approved in

 the lastw eek ofM ay 2019.

        OthersSimilarSituatedlndividuals F/ltpwcrc Treated M ore Favorably


                                                4
Case 1:20-cv-23114-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 5 of 8



       29.    DennisRennock,IT Specialist,G S-2210-11,Black with no priorEEO activity,

sentem ailon Feb.26,2018regarding ûtGo Fund M ePage''forfarewellluncheon inhonorof

Adrienne'sretirem ent. Hewasnotcounseled orreprimanded.

       30.     DennisRennock,did notdirectly apply,wasnotnamedon the Certitication,was

interviewedandalso selected fortheGS-l2IT Specialistposition,towhich Plaintiff(withbetter

qualification)wasnotselected.
               JarlerR.M artinez,Hispanic,with no priorEEO activity,wasselected to the GS-

 12IT Specialistposition,towhichPlaintiff(withbetterqualification)wasnotselected.
        32.    D anny A .Tenorio,Caucasian w ith no prior EEO activity,w asselected to the G S-

 12IT Specialistposition,towhich Plaintiff(withbetlerqualification)wasnotselected.
        33.    Erik J.Arroyo,Hispanicwith no priorEEO activity,wasselected totheGS-12 IT

 Specialistposition,towhichPlaintiff(withbetterqualification)wasnotselected.
               D anielLem asters,Caucasian w ith no priorEEO activity,w as unqualitied to apply

 forthe G S-12 IT Specialistposition in question.H ow ever,he w asinterview ed,w asactively

 couched by David Sargentand selected forthe G S-12 IT Specialistposition.

                     EXHAUSTION OF ADM m ISTRATIVE REM EDIES

        35.    On January 25,2018 PlaintiF initiated contactwith an EEO counselor. On

 February 13,2018Plaintifftiled aformalEEO complaint:2017R-0005-2018102116. On M arch

 5,2018 VACO DiskictM anager,L.M arieAnderson acceptedPlaintiffclaim involving the

 January 26,2018 denialofre% onable accom modation.
Case 1:20-cv-23114-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 6 of 8



       36.    On August7,2018Plaintiffinitiated contactwith an EEO counselor. On

September6,2018hefiledaformalEEO complaint(2017R-0005-2018105587)regardingthe
August2,2018 LetterofReprim and issuedby David Sargent,A ssistantO eaM anager.

       37.     On Novem ber7,2018 L.M arieAnderson,VACO DistrictM anager,accepted the

amended complaintinvolving theNov.5,2018denialofPlaintitrsrequestto attendthevirtual

 SecurityPlustraining.

               OnSeptember11,2019EEOC AdministrativeJudge(AJ)Kimberly Greenleaf,
 M iam iDistrictOftk e,issued a scheduling orderforan initialconferenceon the two above

 docketed matter:2017R-0005-2018102116,-2018105587;EEOC docketnumbers510-2018-

 00402X and 510-2019-00205X . These matterswere currently pending attheEEOC,awaiting

 AJ'sruling ontheDefendant'smotion forsllmmaryjudgment,butwastransferredon July 02,
 2020 to O ED CA fora FinalA gency D ecision.
        39.    On April23,2019 Plaintiffinitiated contactwith an EEO counselor. On June 12,

 2019hefiledaformalEEO complaint(2017R-0005-2019103614)regarding,nmongothers,non-
 selection to the GS-12 IT Specialistposition in April2019,delayed FM LA approvalin Apriland

 M ay 2019. On July 7,2020 the Defendantw as issued the FinalA gency D ecision determ ining

 thatPlaintiffwassubjectedtoretaliationwhenhewasissued averbalcounselingandaLetterof
 Expectations,whilefinding no discrim ination orretaliation on a11otherissuesalleged as

 discriminatory and/orretaliatory,including non selection to the GS-12 IT Specialistposition and

 thedenialofreasonableaccommodation(telework).




                                                6
Case 1:20-cv-23114-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 7 of 8



       40.     On a11three mattersm orethan 180 dayshave lapsed sincethetime offiling their

respective form alEEO com plaints. The m attersare ripe forfiling the instantcom plaintw ith the

federalDistrictCourt.


                                   REM ED IES and RELIEF

       41.     Plaintiffseek appropriateremedies,pecuniary and non-pecuniary,including but

notlimited to imm ediate reinstatementto theGS-12 IT Specialistposition hesoughttobe

awarded with telework,5daysa week,asreasonableaccom modation based on hisdisability.

Plaintiffalso seekslostwagesin salary diFerentialbetween hiscurrentwagesandthew ageshe

could have earned had he been selected to the GS-12 IT Specialistposition. Plaintiffalso seek

non-pectmiary dam agesrelated to deterioration ofhismentalconditionsandpain and suffering

he'senduringthroughoutthecotzrseofeventsalleged in thiscom plaintasdiscrim inatory and

retaliation.

                                    N O JUR Y D EM AN D

       42.     ThePlaintiffherein hereby abench decision on a11issuesin thisaction.



       W HEREFORE,thePlaintiffrespectfullyrequeststhattheCourtenterjudgmentinhis
favorand againsttheDefendant.

                                                  Respectfully Subm itted,


                                                     g                       /z/
                                                      .
                                                              (j.
                                                                ;        .--
                                                  H arvey C.Brooks,l1l
                                                  637 N orth W est99th'
                                                                      rerr.
                                                  CoralSprings,FL 33071
                                                  321-243-6312,hcbrooks@ att.net
Case 1:20-cv-23114-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 8 of 8




                               CERTIFICATE OF SERVICE
1,thetmdersigned,hereby certify thattheabove wasserved on theentity identified below on the
dateofthe signaturebelow by meansindicated below:

       THE UNITED STATES DISTRICT COURT
       FO R TH E SOU THERN DISTR ICT O F FLOR IDA
       W ilkie D .Ferguson,Jr.U .S.Courthouse
       400 North M iamiAvenue
       M iami,FL 33128

       V ia H and D elivery.


       RobertW ilkie,Jr.,Secretary ofVeteransAffairs
       Office ofthe Secretary,US DepartmentofVeteransAffairs
       810 V erm ontAvenue,N W ,Room 1000
       W ashington,DC 20420-0001

       V ia Priority M ail


       ArianaFajardoOrshan,U.S.Attorney
       U .S.A ttorney O ftsce,D ept.ofJustice
       99 N .E.4thstreet
       M iam i,FL 33132

       V ia Priority M ail
                                                                            '



              July 28,2020
                                                             a/ r,- r zz gZ
                                                                          '
                                                       -7         .
                                                    H arvey C.Brooks,I1l
                                                    637 N orth W est99th,I,en'.
                                                    CoralSprings,FL 33071
                                                    321-243-6312,
                                                    hcbrooks@ att.net




                                                9
